Sales Report:Supplement No. 52 dated Oct 05, 2009 to Prospectus dated Jul 13, 2009 File pursuant to Rule 424(b)(3) Registration Statement No. 333-147019 Prosper Marketplace, Inc. Borrower Payment Dependent Notes This Sales Report supplements the prospectus dated Jul 13, 2009 and provides information about each series of Borrower Payment Dependent Notes (the "Notes") that we have recently sold. You should read this Sales Report supplement together with the prospectus dated Jul 13, 2009 to understand the terms and conditions of the Notes and how they are offered, as well as the risks of investing in Notes. We have sold the following series of Notes: Borrower Payment Dependent Notes Series 424508 This series of Notes was issued and sold upon the funding of the borrower loan #38796, which corresponds to this series of Notes. The following information pertains to the borrower loan. Amount: $5,000.00 Prosper Rating: A Auction start date: Sep-15-2009 Term: 36 months Estimated loss: 2.1% Auction end date: Sep-25-2009 Starting lender yield: 11.33% Starting borrower rate/APR: 12.33% / 14.47% Starting monthly payment: $166.86 Final lender yield: 9.30% Final borrower rate/APR: 10.30% / 12.41% Final monthly payment: $162.04 Auction yield range: 4.27% - 11.33% Estimated loss impact: 2.13% Lender servicing fee: 1.00% Estimated return: 7.17% The Estimated Return is presented to help you evaluate this listing and set an appropriate minimum yield and bid amount. Estimated Return is the average annual expected return on funds invested in this loan and is calculated by subtracting the estimated impact of credit losses on the loan from the minimum yield. The estimated impact of credit losses is derived from the following components: The estimated average annualized loss rate based on the historical performance of Prosper loans for borrowers with similar characteristics, originated between Apr-01-2007 and Mar-31-2008, measured as of Mar-31-2009, and an adjustment for accrued interest not collected and late fees on defaulted loans. The Estimated Return presented above does not assume any early repayment by the borrower. The calculation of Estimated Return requires significant assumptions about the repayment of the loan and lenders should make their own judgments with respect to the accuracy of these assumptions. Actual performance may differ from estimated performance. Borrower's Credit Profile Prosper score: 9 First credit line: Apr-1997 Debt/Income ratio: 13% Credit score: 700-720 (Sep-2009) Current / open credit lines: 18 / 15 Employment status: Full-time employee Now delinquent: 0 Total credit lines: 35 Length of status: 7y 7m Amount delinquent: $0 Revolving credit balance: $33,083 Occupation: Retail Management Public records last 12m / 10y: 0/ 0 Bankcard utilization: 47% Stated income: $100,000+ Delinquencies in last 7y: 0 Homeownership: Yes Inquiries last 6m: 3 Screen name: mhzinger1723 Borrower's state: Texas Borrower's group: N/A Credit and homeownership information was obtained from borrower?s credit report and displayed without having been verified. Employment and income was provided by borrower and displayed without having been verified. Description Paying off Credit Cards Purpose of loan:This loan will be used to pay down credit cards that had to be used after my wife lost her job while having to be treated for a medical ailment.My financial situation:I am a good candidate for this loan because although I had to rely on credit cards during this period, I have always made early payments and over minimum payments.
